DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/091,775 filed on November 1, 2021.  Claims 18 to 20, 22, and 24 to 26 are currently pending with the application.

Claim Objections
Claims 18 to 20, 25, and 26 are objected to because of the following informalities:  
Claim 18 reads “the first and second queries” in page 3, line 4, and “the first and the second pairing” in page 3, lines 13 and 19, which contain typographical errors, and should read “the first and the second queries”, and “the first and the second pairings”, respectively.  Same rationale applies to claim 20, since it recites similar limitations.
Claim 19 reads “at least one term in the reversed polar question” in line 3, “an evidence passage in response to the query” in line 5, “the received evidence passage with the reversed polar question” in line 6, and “providing the reversed polar question and the evidence passage to a processing stage” in line 8.  In view of amendments to claim 18, Examiner suggests to modify the language of these limitations in order to maintain clarity throughout the claims, as “at least one term in the at least one reversed polar question”, “a third evidence passage in response to the querying the text corpus using the at least one term in the at least one reversed polar question”, “the third evidence passage with the at least one reversed polar question”, and “providing the at least one reversed polar question and the third evidence passage to a processing stage”, respectively, or similar language.  
Claim 25 reads “the nodes and edges” in page 7, line 6, and should read “the nodes and the edges”, in order to maintain clarity.  Same rationale applies to claim 26, since it recites similar limitations.
Claim 25 introduces a selection of “at least one pivot word in the polar question”, based on the generation of a predicate-argument structure (PAS), for further replacement with “a lexical substitute”, in line 8. Claim 25 depends on claim 18, and claim 18 contains a previous recitation of “at least one pivot word” and “a lexical substitute” in lines 7 and 8, respectively, however, the selection of the “at least one pivot word” in claim 18 is based on an analysis of a degree of oppositeness, and therefore, the “at least one pivot word” and “a lexical substitute” in claim 25 are second and distinct elements from those recited in claim 18. (See Specification Paras [0073], [0079]).  For purposes of clarity, Examiner suggests to modify the language in claim 25, line 8 as “selecting, by the processor, at least a second pivot word in the polar question for replacement with a second lexical substitute word”, and claim 18, line 7 as “selecting, by the processor, at least a first pivot word in the polar question for replacement with a first lexical substitute word”, or similar language, as well as in further mentions of such elements throughout the claims.  Same rationale applies to claim 26, since it recites similar limitations.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The limitation of identifying an electronic text, which specifically recites “identifying an electronic text as a polar question having a polarity value”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “identifying”, in the context of this claim encompasses the user mentally determining a text having a polarity value, by identifying words that have antonyms, where the recited polarity value is nothing more than the actual text that the pivot word and the substitute word takes on, as paragraph [0128] of the specification indicates, i.e., the word “high” is the polar value of the input text, and therefore, the polarity value is not even a numerical value that involves any complex calculation, hence can be performed in the human mind.  Similarly, the limitation of selecting a pivot word, which specifically recites “selecting at least one pivot word in the polar question for replacement with a lexical substitute word based on an analysis of a degree of oppositeness for a first word pair comprising the at least one pivot word and another word, wherein the another word is defined across a range, continuum, or spectrum of meaning associated with the at least one pivot word”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” 
Continuing with the analysis, the limitation of generating a reversed polar question, which specifically recites “generating at least one reversed polar question by replacing the selected at least one pivot word with the lexical substitute word, wherein a polarity value of the at least one reversed polar question is opposite to the polarity value of the polar question”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “generating”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, creating a reversed question by replacing the pivot word selected in the previous step, with a lexical substitute, that will have an opposite polarity value, as i.e., creating the reversed question “are cheetahs safe to humans?”, which is opposite to the polar question “are cheetahs dangerous to humans?”.  Similarly, the limitation of generating an answer, comprising creating pairings, which specifically recites “generating an answer to the polar question, wherein generating the answer comprises: creating a first pairing comprising the first query and the first evidence passage and creating a second pairing comprising the second query and the second evidence passage”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by 
Similarly, the limitation of generating candidate answers, which specifically recites “generating a first candidate answer for the polar question based on the first evidence passage and generating a second candidate answer for the at least one reversed polar question based on the second evidence passage”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “generating”, in the context of this claim encompasses the user mentally determining an answer for the questions based on the facts or information associated with the questions, as for example “are cheetahs dangerous for humans? – no”, and “are cheetahs safe for humans? – yes”.  Further, the limitation of scoring, which specifically recites “scoring the first and the second pairing using multiple context-dependent scorers to yield a vector of context-dependent scores for the first pairing and a vector of context- dependent scores for the second pairing”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “scoring”, in the context of this claim 
Similarly, the limitation of synthesizing the scores, which specifically recites “synthesizing the vector of context-dependent scores for the first pairing and the vector of context-dependent scores for the second pairing into respective confidence scores for the first and the second pairings by applying weights to scores of the vectors, wherein the respective confidence scores for the first and the second pairing are associated with the first and the second candidate answer, respectively, and indicate a level of confidence that a candidate answer is correct for an input question”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “synthesizing”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, analyzing the previously generated score vectors and applying weights to the scores to generate respective confidence scores indicating a level of confidence that a candidate answer of the previously determined candidate answers is correct. Finally, the limitation of ranking the scores, which specifically recites “ranking the confidence scores by comparing them to each other”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the processor” language, “ranking”, in the context of this claim encompasses the user mentally, or with the aid of pen and paper, ordering the previously generated confidence scores relative to one another.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “using machine learning”, “a processor of a computer”, “a non-transitory tangible storage device having program code embodied therewith”, “performing a first query in a database based on the polar question and a second query in the database based on the at least one reversed polar question, wherein the first and second queries are generated in a structured query language”, “retrieving at least a first evidence passage in response to the first query and at least a second evidence passage in response to the second query”, “returning a ranked listing of candidate answers via a graphical user interface”, and claim 20 additionally recites “providing the at least one reversed polar question and the second evidence passage to a processing stage in a natural language processing pipeline”.  The machine learning, processor, and non-transitory tangible storage device, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation “retrieving at least a first evidence passage in response to the first query and at least a second evidence passage in response to the second query”, amount to data-gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitations “performing a first query in a database based on the polar question and a second query in the database based on the at least one reversed polar question, wherein the first and second queries are generated in a structured query language”, and “providing the reversed polar question and the evidence passage to a processing stage in a natural language processing pipeline”, are equivalent to merely saying “applying it”, and amount to no more than instructions to implement the abstract idea on a general purpose computer; limiting use of the abstract idea to a database system, or to a natural language processing pipeline, does not integrate See MPEP 2106.05(f)).  The limitation “returning a ranked listing of candidate answers via a graphical user interface”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, transmitting, and data-presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claims are not patent eligible.
 Claim 19 is dependent on claim 18 and includes all the limitations of claim 18.  Therefore, claim 19 recites the same abstract idea of claim 18.  The claim recites the additional limitations of “querying a text corpus, by the processor, using at least one term in the reversed polar question; receiving, by the processor, an evidence passage in response to the query; associating, by the processor, the received evidence passage with the reversed polar question; and providing the reversed polar question and the evidence passage to a processing stage in a natural language processing pipeline”.  The associating limitation is further elaborating on the abstract idea, and is similar to the creating pairings limitation described in the rejections of claim 18 above, which is a See MPEP 2106.05(g)), and is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Therefore, these additional limitations do not amount to significantly more than the abstract idea.
Claim 22 is dependent on claim 18 and includes all the limitations of claim 18.  Therefore, claim 22 recites the same abstract idea of claim 18.  The claim recites the additional limitation of “scoring, by the processor, respective sets of a plurality of evidence passages relative to the polar question and the at least one reversed polar question”, which further elaborates on the abstract idea, since scoring can be performed mentally by a user with or without the aid of pen and paper, and therefore does not meaningfully limits the claim.  Same rationale applies to claim 24 since it recites similar limitations.
Claim 25 is dependent on claim 18 and includes all the limitations of claim 18.  Therefore, claim 25 recites the same abstract idea of claim 18.  The claim recites the additional limitations of “generating, by the processor, a predicate-argument structure (PAS) for the polar question, wherein the PAS comprises nodes, with one or more properties on each node, and edges having labels, and wherein the edges provide links between the nodes; comparing, by the processor, a pattern in the PAS to one or more patterns in a set of pattern matching rules, the set of pattern matching rules comprising predetermined PAS patterns, the predetermined PAS patterns comprising constraints on 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 18 to 20, 22, and 24 to 26 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
	The following is in response to arguments filed on November 1, 2021.  Applicant’s arguments have been carefully and respectfully considered.
	
Claim Rejections - 35 USC § 101
Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
a claim to a specific data encryption method for computer communication where the claim involved a several-step manipulation of data and contained limitations that minimized concerns of excessive breadth (TQP Development, LLC v. Intuit Inc.)” which do not recite a mental process, “is analogous to the claimed features herein, because independent claims 18 and 20 have been amended to recite limitations that includes several-step manipulation of data that cannot practically be performed in the human mind”, and further, that “since there is no analogous case law to the contrary described in the Office Action, the claims must be found eligible under 35 USC § 101”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the claims in TQP Development, LLC v. Intuit Inc. are not similar to the claims of the instant application, hence, the rationale applied to TQP Development does not apply to the instant claims.  The claims as presently presented do not require the data manipulation and transformation necessary for the data encryption as required by the claims in TQP Development, and therefore, Examiner respectfully submits that it is not clear which steps in claims 18 and 20 the preceding argument is referring to, that include data manipulation steps and that cannot practically be performed in the human mind.  Claims 18 and 20, as further described in the 101 rejections above, have been determined to be directed to an abstract idea without significantly more.   Furthermore, Examiner respectfully points out that, as further explained in the 2019 PEG, the case-comparison approach in determining whether a claim recites an abstract idea has shifted to, instead, use enumerated groupings of abstract ideas, which include mathematical concepts, certain methods of organizing human activities, and mental processes, as enumerated in Section I of the 2019 PEG.  “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea” (See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc, 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claims, it has been determined that the claims recite limitations that fall within the “Mental Processes” grouping of abstract ideas, and therefore, the claims recite an abstract idea.
In regards to claims 18 and 20, Applicant argues that “claims 18 and 20, as amended, integrates any alleged judicial exception into a practical application; particularly claims 18 and 20 provide at least one practical integration such as “... returning... a ranked listing of candidate answers via a graphical user interface””, and more specifically, that “this additional element, along with the other the claimed elements, when viewed as a whole, are directed to a particular improvement in natural language processing analysis by detecting polar shifts between a given text and reference texts and thereby allowing for exclusion from consideration or limitation of influence of reference texts that, while sharing certain properties with the given text, are nevertheless polar variants to the given text, thus integrating any allegedly abstract idea into a practical application”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as further described in the 101 rejections above, the additional element “returning... a ranked listing of candidate answers via a graphical user interface”, amounts to data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, that is, a generic transmission and presentation of collected and analyzed data, and is recognized by the courts as well-understood, routine, and conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Therefore, this additional element does not amount to significantly more than the abstract idea.
	Moreover, Examiner respectfully submits that it is still not apparent from the claims as presently presented, how the claim language correlates with the mentioned improvements, nor is it clear what are the improvements being provided by the claimed language.  In other words, it is not clear how “detecting shifts between a given text and reference texts and thereby allowing for exclusion from consideration or limitation of influence of reference texts that, while sharing certain properties with the given text, are nevertheless polar variants to the given text” improves the function of a computer or how it provides an improvement to other technology or technical field.  Examiner respectfully points out that an improvement in the judicial exception itself is not an improvement in technology. Although the claims as presently presented appear to improve the analysis when processing natural language questions, it is not clear how they improve computers or technology.  Therefore, the claims are directed to an abstract idea within the “Mental Processes” grouping of abstract ideas.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully and respectfully considered, and are persuasive.  In view of Applicant’s arguments, and in view of the claims amendments, rejections under 35 USC § 103 are hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169